COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
                                                                No. 08-19-00222-CV
  JUAN MANUEL VALADEZ, III,                         §
                                                                   Appeal from the
  Appellant,                                        §
                                                                  65th District Court
  v.                                                §
                                                               of El Paso County, Texas
  D.S. and A.A.,                                    §
                                                                (TC# 2019DCM5325)
  Appellees.                                        §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to withdraw his appeal. We construe this

as a motion for voluntary dismissal of this appeal. See TEX.R.APP. P. 42.1(a)(1). The motion is

granted, and this appeal is dismissed. Costs of appeal are assessed against Appellant. See

TEX.R.APP. P. 42.1(d).


September 27, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)




                                                1